Case: 14-15525   Date Filed: 06/30/2016   Page: 1 of 35


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15525
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 6:13-cr-00304-JA-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

WILLIAM A. WHITE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 30, 2016)

Before MARTIN, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-15525        Date Filed: 06/30/2016       Page: 2 of 35


       Defendant William White sent emails and posted messages online

threatening to kidnap, rape, and murder Florida state officials—Walter Komanski,

Lawson Lamar, Kelly Boaz, and their spouses, children, and grandchildren—with

the intent to extort these officials into dismissing state charges against members of

a white supremacist organization known as the American Front. Walter Komanski

was a judge in the Ninth Judicial Circuit in Florida and had signed the arrest

warrants for the American Front members; Lawson Lamar was the State’s

Attorney in the Ninth Judicial Circuit at the time of the arrests; and Kelly Boaz was

the case agent assigned to the American Front investigation.

       Defendant was charged with five counts of extortion by interstate

communications, in violation of 18 U.S.C. § 875(b), for sending three emails

containing extortionate threats (Counts 1-3), and for posting the extortionate

threats on the websites of the Southern Poverty Law Center and the Anti-

Defamation League (Counts 4-5).

       Defendant pleaded not guilty and proceeded to trial. At the close of the

Government’s case-in-chief, and again at the close of the Defendant’s case,

Defendant moved for judgment of acquittal. The district court denied the motion,

and a jury convicted Defendant on all counts. 1 The district court subsequently


1
  White was also charged with and convicted of identity theft, in violation of 18 U.S.C.
§§ 1028(a)(7) and 2, but at the sentencing hearing, the district court granted his motion for
judgment of acquittal on this count.
                                                 2
                Case: 14-15525       Date Filed: 06/30/2016       Page: 3 of 35


sentenced Defendant to 210 months’ imprisonment, which reflected a 59-month

upward variance from the top of Defendant’s guideline range. Defendant now

appeals his convictions and sentences. After careful review, we affirm.

I. BACKGROUND 2

       According to the trial evidence, while Defendant was on federal probation in

the Western District of Virginia, he absconded with Sabrina Gnos to Mexico in

early-May 2012. On the car ride from Roanoke, Virginia, to Mexico, Defendant

and Gnos stopped at places such as Starbucks and McDonald’s because Defendant

wanted to use the free internet. Although Defendant did not permit Gnos to bring

any electronics, he brought along a Toshiba laptop computer and used it to send

emails and talk to people on Facebook. During the trip, Defendant and Gnos

talked about Charles Manson and they listened to the Beatles song “Helter

Skelter.” Defendant also told Gnos about a software program called TOR, which

allows an individual to mask the location of his internet IP address so that the

Government cannot find the geographic location of that individual.

       Prior to leaving the United States, Defendant had asked Gnos to take care of

his affairs while he was out of the country. As a result, he added her to his bank

account and provided her with the key to his post office box. Accordingly, after



2
 The following facts are taken from the trial, viewed in the light most favorable to the
Government. United States v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004).
                                                3
              Case: 14-15525    Date Filed: 06/30/2016    Page: 4 of 35


the two arrived in Mexico, Defendant gave Gnos money to drive his car back to

Virginia. He also asked her to mail several packages along the way. Gnos mailed

the items when she got back to Virginia.

      On May 11, 2012, Judge James C. Turk (a now-deceased judge from the

United States District Court for the Western District of Virginia who had presided

over an unrelated federal case involving Defendant) received a package at his

home address that had a return address from Tom Bondurant (the Assistant U.S.

Attorney who prosecuted the unrelated federal case against Defendant). The

package contained a book written by Defendant entitled “The Centuries of

Revolution,” and a handwritten message stating, “Be glad it’s just a book, pig.”

On the same day, Bondurant, and his supervisor, Timothy Heaphy (the United

States Attorney for the Western District of Virginia), also received packages that

contained Defendant’s book, as well as handwritten messages.

      On May 18, 2012, at 10:21 A.M., the email address,

“nslf_helterskelter@hotmail.com,” was created. Approximately ten minutes later,

the nslf_helterskelter@hotmail.com email address was used to send a threat

directed at Judge Turk, which demanded the termination of the legal proceedings

against Defendant. Almost immediately after that email was sent, the Facebook

account for the username, “Bill White,” posted the text of the threat directed at

Judge Turk.


                                           4
              Case: 14-15525    Date Filed: 06/30/2016   Page: 5 of 35


      The next day, at 2:03 P.M., the Bill White Facebook account posted a

request for information pertaining to the names of the judges, federal prosecutors,

and FBI agents involved in the American Front case. The Bill White Facebook

account later wrote that the state officials involved in the American Front case

were Judge Komanski, Lawson Lamar, and Boaz.

      A short time thereafter, the Bill White Facebook account posted a photo of

Lawson Lamar’s family and listed the names of Lamar’s wife, adult children, and

grandchildren. Then, approximately thirty minutes later, Lawson Lamar received

an email from nslf_helterskelter@hotmail.com, which is the subject of Count 1.

The email stated in relevant part:

      Okay PIGS. DIG THIS and DIG IT WELL:

      This is JOE TOMASSI, CHARLES MANSON AND SON OF SAM
      talking to YOU all at once and telling what is gong [sic] to go down.

      We are at your houses, we are at your kids houses we are at your
      grandkids houses and we are sitting outside their schools. Don’t
      believe me? Here you are pigs, here you are:

      Kelly J Boaz
      [redacted address]
      Sanford, FL [redacted]

      Lawson Lamar
      [redacted address]
      Winter Park, FL [redacted]

      Walter G Komanski
      [redacted address]
      Orlando, FL [redacted]
                                          5
      Case: 14-15525   Date Filed: 06/30/2016   Page: 6 of 35




                               ...

You have arrested FOURTEEN RIGHTEOUS BROTHERS AND
SISTERS with the AMERICAN FRONT organization. Monday
morning, you are going to go to work and you are going to drop all
state charges against them and LET THEM GO. AND BY THEM,
WE MEAN:

                               ...

IF YOU DO NOT COMPLY WITH THIS ORDER, we are going to
grab your grandchildren Lawson Lamar—[names redacted]—from
school and we are going to FUCK THEM WITH KNIVES. Then, we
are going to CUT THEIR FUCKING HEADS OFF and leave them in
a COOLER OUTSIDE YOUR OFFICE, and with the BUCKET OF
BLOOD WE WILL PAINT PIG ON YOUR WALLS.

Don’t believe us? We just CREEPY CRAWLED the home of
JAMES C TURK for the righteous brother WILLIAM A WHITE and
we will CREEPY CRAWL ALL OVER YOUR ASS LIKE POISON
SPIDERS.

YOU MADE A DEAL WITH THE DEVIL TO BE WHO ARE AND
THE DEVIL HAS COME TO COLLECT.

YOURE A KILLER KELLY—AND YOU ARE NEXT.
KOMANSKI AND LAMAR—THE PACT YOU ALL MADE, THE
PRICE THAT YOU ALL PAID, THE CHANCE YOU CHOSE TO
TAKE, THE CHOICE YOU CHOSE TO MAKE.

THE DEVIL is coming FOR HIS DUE. And when he comes, there
WILL BE BLOOD.

/s/

NATIONAL SOCIALIST            LIBERATION        FRONT—HELTER
SKELTER BRIGADE



                                6
              Case: 14-15525    Date Filed: 06/30/2016   Page: 7 of 35


      The following day, May 20, 2012, at 2:35 P.M., the same threatening email

directed at Judge Komanski, Lawson Lamar, and Boaz, was sent by the

nslf_helterskelter@hotmail.com email address to three different media outlets and

to Defendant’s personal email address, “dhyphen@yahoo.com.” This email is the

subject of Count 2. Within minutes of this email being sent, the Bill White

Facebook account posted a virtually identical copy of the email to its page.

      Shortly thereafter, the Bill White Facebook account posted information

about the architecture business of Thomas Lamar, Lawson Lamar’s adult son.

Within minutes of this post, Thomas Lamar received a threatening email from

nslf_helterskelter@hotmail.com at his work address. This email is the subject of

Count 3 and stated in relevant part:

      All right pigs, DIG IT:

      We tried to speak to speak [sic] to Grand Pa-pa but we don’t know
      that he got it, so we’re speaking to you.

      You might know me. I was the guy sitting outside your house at
      [redacted address] this morning in the Blue Ford. You can call me
      MOTHAFUCKIN CHARLIE MANSON MOTHERFUCKER.

      Now PAY ATTENTION:

      Grand Pa-pa has kidnapped fourteen RIGHTEOUS BROTHERS
      AND SISTERS and taken them from their homes and their families.
      Their names are:

                                        ...



                                         7
              Case: 14-15525     Date Filed: 06/30/2016   Page: 8 of 35


      He is going to release ALL OF OUR BROTHERS AND SISTERS on
      MONDAY MORNING or we are going to grab [name redacted] and
      [name redacted] from school and FUCK THEM WITH KNIVES, put
      THEIR HEADS IN A COOLER and drop it off at Grand Pa-pas
      office.

                                         ...

      Later that day, at 7:22 P.M., an individual identified as “Charlie Fucking

Manson” at nslf_helterskelter@hotmail.com attempted to post a copy of the first

threat directed at Boaz, Lawson Lamar, and Judge Komanski to a blog managed by

the Southern Poverty Law Center (Count 4). Minutes later, an individual who was

once again identified as “Charlie Fucking Manson” posted the threat on the

website for the Anti-Defamation League (Count 5).

      Several days passed, and then on May 28, 2012, the Bill White Facebook

account wrote that Florida officials had not yet complied with the demand to

release the American Front prisoners. The next day, the Bill White Facebook

account posted that the federal government was “exhausting their limited

bodyguard budget protecting the homes of the three Florida officials involved and

their children/grandchildren. So, as noted, political terror is working pretty well to

resolve a situation that could not have been resolved peacefully or legally.” On

June 2, 2012, a link was shared by the Bill White Facebook account, which

included a caption containing Boaz’s home address, Judge Komanski’s home

address, and Lawson Lamar’s home address, as well as the names of Lawson


                                          8
               Case: 14-15525    Date Filed: 06/30/2016     Page: 9 of 35


Lamar’s adult children and grandchildren. The caption also stated, “Are we going

to let them have a monopoly on violence or are we going to stop this injustice?” In

the subsequent days, the Bill White Facebook account continued to make various

other posts.

      Defendant was arrested in Mexico on June 8, 2012. After this date, the

activity on the Bill White Facebook account stopped, as well as all outgoing

communications from Defendant’s personal email account dhyphen@yahoo.com.

      Following a five-day trial, the jury convicted Defendant of five counts of

extortion by interstate communications, in violation of § 875(b). In anticipation of

sentencing, the probation officer prepared a Presentence Investigation Report

(“PSR”). The PSR grouped Counts 1, 2, 4, and 5 together pursuant to U.S.S.G.

§ 3D1.2(b), but grouped Count 3 separately because it involved different victims.

As to both groups, the PSR assigned Defendant a base offense level of 18, pursuant

to U.S.S.G. § 2B3.2(a). Defendant also received several enhancements and

adjustments, including (1) a three-level enhancement because the offense involved

preparation or ability to carry out a threat of death, serious bodily injury, or

kidnapping under U.S.S.G. § 2B3.2(b)(3)(B) and (2) a two-level adjustment under

U.S.S.G. § 3A1.1(b)(1) because Defendant knew or should have known that the

victim was vulnerable.




                                           9
              Case: 14-15525      Date Filed: 06/30/2016   Page: 10 of 35


      Pursuant to U.S.S.G. § 3D1.4, Defendant received a multiple-count

adjustment of two levels, which resulted in a total offense level of 32. Because

Defendant had 11 criminal history points, the PSR assigned him a criminal history

category of V. Based on a total offense level of 32 and a criminal history category

of V, Defendant’s guideline range was 188 to 235 months’ imprisonment.

      Defendant raised several objections to the PSR. He objected to the two-level

adjustment under § 3A1.1(b)(1) for threatening a vulnerable victim, and the three-

level enhancement under § 2B3.2(b)(3)(B) for the preparation or ability to carry

out the threat.

      At sentencing, the district court sustained an objection not relevant to the

present appeal and overruled Defendant’s other objections. Having sustained one

of Defendant’s objections, the district court re-calculated Defendant’s amended

guideline range as 151 to 188 months, based on a total offense level of 30 and a

criminal history category of V.

      Defendant requested that the district court impose the sentence to run

concurrently with the 92-month sentence he had received in the Western District of

Virginia for making extortionate threats to his ex-wife while he was on the run in

Mexico. After considering the parties’ arguments and the 18 U.S.C. § 3553(a)

factors, the district court explained that an upward variance was necessary in this

case to comply with the § 3553(a) factors given Defendant’s criminal history, his


                                           10
              Case: 14-15525     Date Filed: 06/30/2016    Page: 11 of 35


conduct leading up to the charges in the present case, the need to protect the public

from Defendant, and Defendant’s inability to be rehabilitated. Consequently, the

district court imposed a 210-month sentence on each count to run concurrently, but

ordered the 210-month sentence to run consecutive to the 92-month sentence

Defendant received in the Western District of Virginia. This appeal followed.

II. DISCUSSION

      A.     Sufficiency of the Evidence

      Defendant first argues that the evidence was not sufficient to convict him of

extortion by interstate communications pursuant to 18 U.S.C. § 875(b). In

particular, he asserts that the Government did not provide sufficient proof to

identify him as the person who allegedly sent the extortionate threats.

      We review de novo whether the evidence was sufficient to sustain a criminal

conviction. United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). In

reviewing the denial of a motion for judgment of acquittal, we view the evidence in

the light most favorable of the jury’s verdict. Id. The evidence will be sufficient

to sustain a conviction if a reasonable trier of fact could find that it established the

defendant’s guilt beyond a reasonable doubt. Id. at 1284–85. When the

Government relies on circumstantial evidence, the conviction must be supported by

reasonable inferences, not mere speculation. United States v. Friske, 640 F.3d
1288, 1291 (11th Cir. 2011).


                                           11
               Case: 14-15525      Date Filed: 06/30/2016       Page: 12 of 35


       To convict a defendant of extortion under 18 U.S.C. § 875(b), the

Government must prove that the defendant (1) transmitted a communication in

interstate commerce (2) containing any threat to kidnap or injure the person of

another (3) with the intent to extort any money or other thing of value. 18 U.S.C.

§ 875(b). Here, the evidence presented at trial was sufficient to support

Defendant’s convictions for extortion by interstate communications. Based on the

evidence presented by the Government, a reasonable jury could find that

Defendant sent the threats to kidnap or seriously injure another person through

interstate commerce with the intent to extort a thing of value.3

       A reasonable jury could infer that Defendant sent the threatening emails and

made the online posts using the nslf_helterskelter@hotmail.com email address.

“NSLF” stands for the National Socialist Liberation Front and is a defunct neo-

Nazi group that was founded in the 1960’s by individuals who worked for the

American Nazi Party. The Bill White Facebook account “liked” the National

Socialist Liberation Front’s Facebook page and posted a manifesto for the group

two days after the nslf_helterskelter@hotmail.com email address was created.

Heidi Beirich—director of the Southern Poverty Law Center’s Intelligence Project,

which produces a magazine and a blog that tracks publications about extremist
3
  On appeal, Defendant does not challenge the sufficiency of the evidence pertaining to whether
the communications contained threats to kidnap or seriously injure the person of another, nor
does he dispute that the communications traveled in interstate commerce. Thus, he has
abandoned any challenge related to those arguments. See United States v. Cunningham, 161
F.3d 1343, 1344 (11th Cir. 1998).
                                              12
             Case: 14-15525    Date Filed: 06/30/2016   Page: 13 of 35


groups—testified that she was familiar with Defendant because of his involvement

with the neo-Nazi movement. In fact, the Southern Poverty Law Center had

written repeatedly about Defendant’s activities in various hate groups, including

the group that he created—The American Nationalist Socialist Worker’s Party.

      Moreover, the nslf_helterskelter@hotmail.com email address was used to

send a threat directed at Judge Turk (the judge who presided over an unrelated

federal case involving Defendant), demanding the cessation of Defendant’s

criminal proceedings. Investigators were not able to determine the geographic

location of the IP address used to create the nslf_helterskelter@hotmail.com email

address because it had been made anonymous. The Bill White Facebook account,

however, had requested information about using “anonymizing” software various

times, and Defendant discussed this very software with Gnos on their trip to

Mexico. Likewise, the posts on the Southern Poverty Law Center’s blog and the

Anti-Defamation League’s website were posted by an individual identified as

“Charlie Fucking Manson” at nslf_helterskelter@hotmail.com, and Defendant

discussed Charles Manson with Gnos and played the Beatles song “Helter Skelter”

on the drive to Mexico.

      Furthermore, the activity on the Bill White Facebook account was very close

in time and content to the threatening emails and website posts. Indeed, the Bill

White Facebook account posted a verbatim copy of the threat directed at Judge


                                         13
             Case: 14-15525    Date Filed: 06/30/2016   Page: 14 of 35


Komanski, Lawson Lamar, Boaz, and their families within minutes of the threat

having been emailed to Defendant’s personal address, dhyphen@hotmail.com.

The Bill White Facebook account also solicited others on social media for the

names and addresses of the state and federal officials involved in the American

Front prosecution. The Bill White Facebook account later posted the names and

addresses of these officials, as well as a photograph of Lawson Lamar’s family.

      A reasonable jury could infer that Defendant was responsible for the posts

on the Bill White Facebook account. At trial, Gnos testified that she saw

Defendant using Facebook on their trip to Mexico and identified the Bill White

Facebook account as Defendant’s account. FBI Special Agent James Majeski also

testified that the FBI had connected the Facebook account to Defendant based on

several facts, including that the account contained photographs of Defendant.

Agent Majeski further testified that the email address used to set-up the Bill White

Facebook account, “volund1065@hotmail.com,” sent multiple emails in response

to an advertisement for a boat ride in early-May 2012. In these emails, the user of

the “volund1065@hotmail.com” stated that he was in Mexico and in need of a ride

to Panama, and signed the name “Bill” on one of the emails. Moreover,

Defendant’s personal email address, dhyphen@yahoo.com, was referenced in

private conversations on the Bill White Facebook account. And notably, the

activity on the Bill White Facebook account, as well as outgoing communications


                                         14
             Case: 14-15525     Date Filed: 06/30/2016   Page: 15 of 35


from dhyphen@yahoo.com ended on June 8, 2012—the day Defendant was

arrested in Mexico.

      We are not persuaded by Defendant’s speculation that someone else could

have used his account in an attempt to frame him. Gnos testified that although she

had access to his bank account and post office box, Defendant had not given her

his internet passwords and usernames. In light of the jury’s verdict, the jury found

her to be credible, and we therefore defer to that determination. See Jiminez, 564
F.3d at 1285; see also United States v. Thompson, 422 F.3d 1285, 1290–91 (11th

Cir. 2005) (stating that we accept all credibility choices made in the Government’s

favor unless they are incredible as a matter of law).

      Moreover, the fact that Agent Majeski testified that the user information for

the nslf_helterskelter@hotmail.com email address stated that a female created it in

Roanoke, Virginia, is of no consequence because Agent Majeski also explained

that this information is personally entered by the user. Therefore, the user can

identify himself as any gender he wishes and state that the email address was

created in any place that he wishes. And while the Bill White Facebook account

did make various posts stating that it had been hacked, it never made any posts

disavowing the comments made about the Florida officials involved in the

American Front prosecution. Similarly, although defense witness Richard Connor,

a computer forensic analyst, testified that his analysis of the dhyphen@yahoo.com


                                          15
             Case: 14-15525      Date Filed: 06/30/2016    Page: 16 of 35


email account showed that an attachment to one email contained a Trojan horse

application—that, if activated, could steal data or otherwise obtain a user’s

passwords—Connor also stated that he did not know if the Trojan horse

application was actually installed on Defendant’s computer. The above evidence

therefore, which Defendant says showed the possibility that someone tried to frame

him, does not alter our conclusion that a reasonable trier of fact could conclude

beyond a reasonable doubt, that Defendant was guilty. See Jiminez, 564 F.3d at

1285 (“[I]t is not enough for a defendant to put forth a reasonable hypothesis of

innocence, because the issue is not whether a jury reasonably could have acquitted

but whether it reasonably could have found guilt beyond a reasonable doubt.”).

      We turn next to Defendant’s argument that the evidence was insufficient to

show that the threats were made for a thing of value. Specifically, Defendant

contends that the Government did not establish a link between the American Front

members and Defendant, such that the release of the American Front members

would be of any value to Defendant. “When a defendant raises specific challenges

to the sufficiency of the evidence in the district court, but not the specific challenge

he tries to raises on appeal, we review his argument for plain error.” United States

v. Baston, 818 F.3d 651, 664 (11th Cir. 2016). Because Defendant raised specific




                                          16
                Case: 14-15525         Date Filed: 06/30/2016         Page: 17 of 35


challenges to the sufficiency of the evidence before the district court, but did not

raise the argument he raises here, our review is limited to plain error.4 Id.

        Even assuming Defendant could show that the district court committed error,

he cannot show that the error was plain because he does not cite to, and our

research has not revealed, any published decision holding that a defendant must

personally benefit from the “thing of value” that is the subject of the extortion

under § 875(b). See United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir.

2003) (“It is the law of this circuit that, at least where the explicit language of a

statute or rule does not specifically resolve an issue, there can be no plain error

where there is no precedent from the Supreme Court or this Court directly

resolving it.”). In any event, we have interpreted the phrase “any thing of value” in

the bribery statute, 18 U.S.C. § 666(a)(1)(B), broadly to mean “quite literally ‘any

thing whatever; something, no matter what.’” Cf. United States v. Townsend, 630
F.3d 1003, 1010–11 (11th Cir. 2011). Defendant’s Facebook post stating that

“political terror” was working to achieve the goal of releasing the American Front

prisoners shows that the prisoners’ release had value to him. See id. In short, the

district court did not plainly err by failing to sua sponte acquit Defendant on the



4
  Under plain error review, we will reverse where there is “(1) an error (2) that is plain and
(3) that has affected the defendant’s substantial rights; and . . . (4) the error seriously affects the
fairness, integrity, or public reputation of judicial proceedings.” United States v. Madden, 733
F.3d 1314, 1322 (11th Cir. 2013).


                                                   17
             Case: 14-15525     Date Filed: 06/30/2016    Page: 18 of 35


basis that the release of the American Front members did not have any value to

him.

       Lastly, Defendant argues that the district court should have struck Gnos’s

testimony because she appeared impaired to the point that her personal knowledge

was not satisfactory under Federal Rule of Evidence 602. In support of this

argument, Defendant asserts that Gnos testified inconsistently on direct and cross-

examination about the medications that she was taking. Because Defendant did not

object to Gnos’s testimony before the district court, our review is again limited to

plain error. See Baston, 818 F.3d at 664.

       We conclude that the district court did not err, plainly or otherwise. Rule

602 provides that a witness “may testify to a matter only if evidence is introduced

sufficient to support a finding that the witness has personal knowledge of the

matter.” See Fed. R. Evid. 602. At trial, Gnos testified in significant detail about

her relationship with Defendant and about their trip to Mexico, which

demonstrated that she had personal knowledge of the events. See id. (“Evidence to

prove personal knowledge may consist of the witness’s own testimony.”). Her

testimony was also consistent with the other evidence showing that Defendant fled

to Mexico and that Judge Turk, Heaphy, and Bondurant received packages

containing Defendant’s book after Gnos mailed the items Defendant had asked her

to send. Thus, the district court did not err plainly, or otherwise, by failing sua


                                          18
             Case: 14-15525      Date Filed: 06/30/2016    Page: 19 of 35


sponte to strike Gnos’s testimony on the ground that she lacked personal

knowledge.

      In short, viewing all of this evidence in the light most favorable to the

Government, a reasonable jury could have found beyond a reasonable doubt that

Defendant was guilty of extortion by interstate communications.

      B.     Venue

      Defendant next contends that venue was improper in the Middle District of

Florida with respect to Counts 4 and 5 (the threats posted on the websites for the

Southern Poverty Law Center and the Anti-Defamation League). Because the

Southern Poverty Law Center is located in Alabama, the Anti-Defamation League

is located in New York, and the Hotmail servers are not located in Florida,

Defendant contends that the threatening statements alleged in Counts 4 and 5 did

not travel through Florida. As such, he asserts that he was entitled to judgment of

acquittal on this basis, as well as a jury instruction on venue.

      At the close of evidence, Defendant moved for judgment of acquittal as to

Counts 4 and 5, on the basis that the Government had not proven venue to be in the

Middle District of Florida. Defendant also requested a jury instruction on venue.

The district court determined that Defendant’s objection to venue was not timely

raised. However, even if the issue were timely raised, the district court concluded




                                          19
             Case: 14-15525     Date Filed: 06/30/2016     Page: 20 of 35


that there was no issue of fact related to venue. Thus, the district court denied

Defendant’s request to instruct the jury on venue.

      Article III of the Constitution provides that the “Trial of all Crimes . . . shall

be held in the State where the said Crimes shall have been committed.” U.S.

Const., art. III, § 2, cl. 3. When considering a venue challenge, we review the

evidence “in the light most favorable to the government, and make[] all reasonable

inferences and credibility choices in favor of the jury verdict when deciding

whether the government has proved by a preponderance of the evidence that an

offense occurred in the trial district.” United States v. Smith, 918 F.2d 1551, 1557

(11th Cir. 1990). Nevertheless, with only a limited exception, a defendant waives

a challenge to venue if he has failed to raise the issue before trial. That limited

exception applies if the defendant does not become aware of the defect until after

the Government has presented its case. See United States v. Roberts, 308 F.3d
1147, 1151–52 (11th Cir. 2002) (concluding that defendant waived his venue

challenge by not raising it until the close of the prosecution’s case because

defendant was aware of the basis for his objection before the close of evidence).

      Defendant did not raise the issue of venue until his motion for judgment of

acquittal at the close of the Government’s case. He therefore waived this challenge

by not timely raising it. See id. Further, we need not consider the applicability of

the exception because Defendant did not allege in the district court, nor does he


                                          20
             Case: 14-15525     Date Filed: 06/30/2016   Page: 21 of 35


assert on appeal, that he only became aware of the basis for his objection after the

Government had rested its case. Id.

      In fact, the indictment stated that the Southern Poverty Law Center was

based in Alabama and that the Anti-Defamation League was based in New York.

The indictment also stated that the servers that host those websites were not located

in Florida, nor were the servers that store, maintain, and transmit email

communications for Hotmail accounts. In short, the indictment set out the very

information on which Defendant now rests his venue challenge. Therefore,

Defendant was necessarily aware of the basis for this challenge prior to trial. That

being so, Defendant’s argument that venue was improper is without merit. See id.

Defendant waived his venue challenge, and the district court did not err when it

refused to give a venue instruction.

      C.     Jury Instructions

      Defendant next challenges two pattern jury instructions given by the court

regarding the definition of “true threat” under 18 U.S.C. § 875(b) and reasonable

doubt. We review the legal correctness of a jury instruction de novo. United

States v. Mintmire, 507 F.3d 1273, 1292–93 (11th Cir. 2007). We will reverse a

conviction on the basis of an improper jury instruction only if “the issues of law

were presented inaccurately, or the charge improperly guided the jury in such a

substantial way as to violate due process.” Id. at 1293 (quotations omitted).


                                         21
              Case: 14-15525     Date Filed: 06/30/2016     Page: 22 of 35


             1.     Definition of True Threat under § 875(b)

      Defendant asserts that the district court erred by instructing the jury that the

definition of “true threat” as it pertains to a violation of § 875(b) requires that a

reasonable person would view the communications as a threat. He contends that

the district court should have instead instructed the jury that a violation of § 875

requires proof of a defendant’s subjective intent to threaten.

      Prior to trial, Defendant objected to the pattern jury instruction, which

defines a “true threat” as “a serious threat – not idle talk, a careless remark, or

something said jokingly – that is made under circumstances that would lead a

reasonable person to believe that the Defendant intended to [kidnap] [injure]

another person.” See 11th Cir. Pattern Jury Instructions (Criminal Cases), Offense

Instruction 30.2 (2010). In support of his objections, Defendant asserted that the

question of whether a “true threat” requires that the speaker have the subjective

intent to communicate a threat was at issue in a case currently pending before the

Supreme Court. The district court overruled Defendant’s objection and provided

the pattern instruction to the jury.

      Defendant now argues that the district court’s instruction constituted

reversible error in light of the Supreme Court’s subsequent decision in Elonis v.

United States, 575 U.S. __, 135 S. Ct. 2001 (2015). In Elonis, the Supreme Court




                                           22
               Case: 14-15525       Date Filed: 06/30/2016       Page: 23 of 35


overturned the defendant’s conviction in violation of 18 U.S.C. § 875(c),5 for

making threatening statements (which took the form of rap lyrics) because the jury

was improperly instructed that in order to convict the defendant, it only needed to

find that a “reasonable person” would have viewed the defendant’s

communications as threats. Elonis, 135 S. Ct. at 2005–07, 2012. The Court

reasoned that unlike § 875(b), which requires an “intent to extort,” § 875(c) lacked

any express mental state. Id. at 2008–09. However, the Court explained that, the

fact that a statute does not identify any required mental state does not mean that

one should not exist. Id. at 2009. And requiring criminal liability to turn on

whether a reasonable person views a communication as a threat—without

consideration of what the defendant intends—is erroneous because it “reduces

culpability on the all-important element of the crime to negligence.” Id. at 2011–

12 (quotations omitted).

       Contrary to Defendant’s contentions, Elonis does not call for reversal of

Defendant’s conviction for a violation of § 875(b). Elonis involved a violation of

§ 875(c), which does not require any mental state on a defendant’s part, not

§ 875(b), which requires the mental state of an “intent to extort.” Compare 18

U.S.C. § 875(b), with id. § 875(c). Moreover, in Elonis, the Supreme Court was

5
  Section 875(c) of Title 18 of the United States Code provides that, “Whoever transmits in
interstate or foreign commerce any communication containing any threat to kidnap any person or
any threat to injure the person of another, shall be fined under this title or imprisoned not more
than five years, or both.” 18 U.S.C. § 875(c).
                                               23
               Case: 14-15525   Date Filed: 06/30/2016    Page: 24 of 35


concerned with the fact that under the “reasonable person” standard, a defendant

could be convicted of § 875(c) without any awareness that he had done anything

wrong. Elonis, 135 S. Ct. at 2011–12. Section 875(b), however, requires an

“intent to extort,” which means that the Government must prove both the existence

of the threat and the defendant’s intention to extort something of value via the

threats. See 18 U.S.C. § 875(b); see also United States v. White, 810 F.3d 212, 223

(4th Cir. 2016) (defining “intent to extort” under § 875(b) as the “intent to procure

something of value through the use of a wrongful threat to kidnap or injure the

person of another,” which is “wrongful when delivered intentionally”).

      In the present case, the district court instructed the jury on this mental state

by stating that the Defendant could be found guilty of violating § 875(b) if he

(1) “knowingly sent a message in interstate or foreign commerce containing a true

threat to kidnap any person or injure the person of another” and (2) “the defendant

did so with intent to extort money or something else of value to the defendant.” In

short, Defendant has not demonstrated that the district court erred by giving this

instruction.

               2.   Reasonable Doubt

      Defendant also asserts that the district court erred by using the pattern jury

instruction, which defines “proof beyond a reasonable doubt” to mean “proof so

convincing that you would be willing to rely and act on it without hesitation in the


                                          24
             Case: 14-15525      Date Filed: 06/30/2016   Page: 25 of 35


most important of your own affairs.” See 11th Cir. Pattern Jury Instructions

(Criminal Cases), Basic Instruction 3 (2010).

      As Defendant readily concedes, “we have repeatedly approved of the

definition of reasonable doubt provided in the Eleventh Circuit Pattern Jury

Instructions.” See e.g., United States v. James, 642 F.3d 1333, 1337–38 (11th Cir.

2011). Therefore, Defendant’s challenge to the district court’s reasonable doubt

instruction is without merit.

      D.     Sentence

      Defendant raises several arguments on appeal challenging the procedural

and substantive reasonableness of his sentence. He challenges the district court’s

imposition of two enhancements: a two-level vulnerable-victim enhancement and a

three-level enhancement based on preparation and ability to carry out the threat.

He also argues that the district court erred by running the sentence in the present

case consecutive to the 92-month sentence he received in an unrelated case in the

Western District of Virginia. Finally, he argues that his total 210-month sentence

is substantively unreasonable.

      Using a two-step process, we review the reasonableness of a district court’s

sentence for an abuse of discretion. United States v. Cubero, 754 F.3d 888, 892

(11th Cir. 2014). We first look to whether the district court committed any

significant procedural error, such as miscalculating the advisory guideline range,


                                          25
               Case: 14-15525        Date Filed: 06/30/2016       Page: 26 of 35


treating the Sentencing Guidelines as mandatory, failing to consider the 18 U.S.C.

§ 3553(a) factors,6 selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence. Id. Then we examine whether the

sentence is substantively reasonable in light of the totality of the circumstances.

Id. The party challenging the sentence bears the burden of showing that it is

unreasonable. United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008).

               1.     The vulnerable-victim enhancement

       Defendant asserts that Thomas Lamar was not a vulnerable victim and

argues that the district court procedurally erred by applying the two-level

vulnerable-victim enhancement under U.S.S.G. § 3A1.1(b)(1). Although the

application of § 3A1.1(b) is a mixed question of law and fact that we review de

novo, the district court’s determination of a victim’s vulnerability is a factual

finding to which we accord “due deference.” United States v. Frank, 247 F.3d
1257, 1259 (11th Cir. 2001). We will reverse this factual finding only if we

conclude that it is clearly erroneous. Id.




6
  The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
education or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission;
(9) the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution
to victims. 18 U.S.C. § 3553(a).
                                                26
             Case: 14-15525     Date Filed: 06/30/2016   Page: 27 of 35


      Here, Defendant sent a threat directly to Thomas Lamar threatening to

kidnap, rape, and kill his two daughters if Thomas Lamar’s father, the then-State’s

Attorney for Ninth Judicial Circuit in Florida, did not drop the charges against the

members of the American Front organization. The district court determined that

Thomas Lamar was a vulnerable victim because he was targeted due to the young

age of his daughters.

      Section 3A1.1(b)(1) of the Sentencing Guidelines provides for a two-level

increase in a defendant’s offense level if “the defendant knew or should have

known that a victim of the offense was a vulnerable victim.” U.S.S.G.

§ 3A1.1(b)(1). Although Defendant argues that Thomas Lamar cannot be a

vulnerable victim because of his age, the Application Notes to § 3A1.1(b)(1) state,

in relevant part, that a “‘vulnerable victim’ means a person . . . who is unusually

vulnerable due to age, physical or mental condition, or who is otherwise

particularly susceptible to the criminal conduct.” Id. § 3A1.1(b)(1), comment. (n.2

(emphasis added)).

      Applying due deference, the district court did not clearly err by determining

that Thomas Lamar was a vulnerable victim because of his circumstances, namely,

his fear for the safety of his young children. See United States v. Bradley, 644
F.3d 1213, 1288 (11th Cir. 2011) (reasoning that a “vulnerable victim” is a person

whose vulnerability is essential to the defendant’s choice to victimize them and


                                         27
              Case: 14-15525     Date Filed: 06/30/2016    Page: 28 of 35


“that both circumstances and immutable characteristics can render a victim

vulnerable”). The threat Defendant sent directly to Thomas Lamar threatening to

kidnap, rape, and kill his children exploited Thomas Lamar’s concern for the safety

of his two young daughters. Cf. United States v. Villali, 926 F.2d 999, 1000 (11th

Cir. 1991) (holding that the district court did not clearly err in finding that a victim

was unusually susceptible to extortion because of his concern for his kidnapped

daughter’s health and safety). Accordingly, the district court did not err by

imposing the two-level vulnerable-victim enhancement.

             2.     The preparation or ability to carry out the threat enhancement

      Defendant argues that the district court erred by applying the three-level

enhancement pursuant to § 2B3.2(b)(3)(B) because the Government did not present

sufficient evidence showing his preparation or that he had the ability to carry out

the threat, given that he was in Mexico at the time he made the threats.

      We review de novo the district court’s interpretation of the Guidelines and

its application of the Guidelines to the facts. United States v. Moran, 778 F.3d
942, 959 (11th Cir. 2015). We review the district court’s factual findings for clear

error. Id. Section 2B3.2(b)(3)(B) of the Sentencing Guidelines provides for a

three-level increase in the defendant’s offense level if “the offense involved

preparation to carry out a threat of (I) death; (II) serious bodily injury;




                                           28
             Case: 14-15525      Date Filed: 06/30/2016    Page: 29 of 35


(III) kidnapping . . . [or] otherwise demonstrated the ability to carry out a threat.”

U.S.S.G. § 2B3.2(b)(3)(B).

      Again, Defendant threatened Boaz, Lawson Lamar, Judge Komanski, and

their family members with kidnap, rape, and murder, unless the charges against the

members of the American Front were dropped. The district court concluded that

Defendant’s statements constituted threats of death, injury, and kidnapping, and

that Defendant had the ability to carry out the threat because he used the victim’s

names and addresses.

      The district court did not clearly err by concluding that Defendant had the

ability to carry out the threat, which is a requirement for the three-level

enhancement under § 2B3.2(b)(3)(B). Defendant not only knew the victim’s

names and addresses, but he went so far as to list the names of Lawson Lamar’s

grandchildren and to state that he knew they were at school. Defendant’s intimate

knowledge of the officials and their families demonstrated Defendant’s ability to

carry out the threat. See U.S.S.G. § 2B3.2, comment. (n.6) (indicating that a

“threat to kidnap a person accompanied by information showing a study of that

person’s daily routine” is an example of a defendant’s preparation or ability to

carry out a threat). Based on this evidence, we find no error in the district court’s

imposition of the three-level enhancement under § 2B3.2(b)(3)(B).




                                           29
             Case: 14-15525     Date Filed: 06/30/2016    Page: 30 of 35


             3.     Consecutive Sentence

      Defendant argues that the district court erred by imposing his sentence to run

consecutive to the 92-month sentence he received in the Western District of

Virginia. He asserts that the sentences should have been imposed to run

concurrently pursuant to U.S.S.G. § 5G1.3(b), because both cases involve the same

relevant conduct.

      During the same time period that Defendant was in Mexico threatening the

Florida state officials in the present case, he was also threatening his ex-wife in

Virginia with violence in order to get her to make alimony payments to him. As a

result, Defendant was charged in the Western District of Virginia with extortion by

interstate communications and sending threats by interstate communications, in

violation of 18 U.S.C. § 875(b) & (c). A jury later convicted Defendant on all

charges, and he was sentenced to 92 months’ imprisonment. The district court in

the present case ran Defendant’s sentence in this case consecutively to that 92-

month sentence.

      We review de novo the application of U.S.S.G. § 5G1.3. United States v.

Bidwell, 393 F.3d 1206, 1208–09 (11th Cir. 2004). We review the imposition of a

consecutive sentence for abuse of discretion. United States v. Covington, 565 F.3d
1336, 1346–47 (11th Cir. 2009).




                                          30
               Case: 14-15525        Date Filed: 06/30/2016       Page: 31 of 35


       Section 5G1.3(b) of the Sentencing Guidelines provides that if “a term of

imprisonment resulted from another offense that is relevant conduct to the instant

offense of conviction . . . the sentence for the instant offense shall be imposed to

run concurrently to the remainder of the undischarged term of imprisonment.”

U.S.S.G. § 5G1.3(b)(2). If the other offense does not constitute relevant conduct,

however, “the sentence for the instant offense may be imposed to run concurrently,

partially concurrently, or consecutively to the prior undischarged term of

imprisonment to achieve a reasonable punishment for the instant offense.” Id.

§ 5G1.3(d). In other words, it is the sentencing court’s call.

       The district court did not err by imposing Defendant’s sentence in the

present case to run consecutively to the 92-month sentence imposed in the Western

District of Virginia because Defendant’s act of threatening to extort his ex-wife

was not relevant conduct to the present offense.7 Relevant Conduct is defined as

“all acts and omissions . . . that were part of the same course of conduct or

common scheme or plan as the offense of conviction.” U.S.S.G. § 1B1.3(a)(2).

“For two or more offenses to constitute part of a common scheme or plan, they


7
  We reject the Government’s argument that we should review Defendant’s challenge to the
district court’s imposition of a consecutive sentence for plain error. Although Defendant stated
during the sentencing hearing that the district court had discretion to impose his sentence to run
concurrently or consecutively, he also belabored the point that the sentences should be imposed
to run concurrently because the extortionate threats directed toward his ex-wife were relevant
conduct to the present offense. Cf. United States v. Edwards, 728 F.3d 1286, 1295 (11th Cir.
2013) (“To preserve an argument for appeal, the argument must be raised at the trial court if the
party had the opportunity to do so.”).
                                                31
             Case: 14-15525      Date Filed: 06/30/2016    Page: 32 of 35


must be substantially connected to each other by at least one common factor, such

as common victims, common accomplices, common purpose or similar modus

operandi.” Id. § 1B1.3, comment. (n.9(A) (emphasis added)). Where offenses are

not part of the same common scheme or plan, they may be considered part of the

same course of conduct “if they are sufficiently connected or related to each other

as to warrant the conclusion that they are part of a single episode, spree, or ongoing

series of offenses.” Id. § 1B1.3, comment. (n.9(B)).

      Although Defendant sent the extortionate threats in both cases from the same

laptop while he was on the lam in Mexico, the two offenses involved different

victims and had different purposes. See id. § 1B1.3, comment. (n.9(A)). The

extortionate threats in the present case were directed at Florida state officials in an

effort to obtain the release of the American Front prisoners. The extortionate

threats in the case from the Western District of Virginia, however, were directed at

Defendant’s ex-wife in an attempt to obtain money that she allegedly owed to him.

Because Defendant’s extortion of his wife did not constitute relevant conduct for

the present case, the district court here was not required to impose the sentence to

run concurrently with the Virginia sentence. See id. § 5G1.3(b)(2). Therefore the

district court was entirely within its discretion to run the sentences consecutively.

See id. § 5G1.3(d).




                                           32
              Case: 14-15525      Date Filed: 06/30/2016     Page: 33 of 35


              4.      Substantive Reasonableness

       Defendant’s final argument is that the district court’s imposition of an

upward variance and its decision to run Defendant’s sentence consecutive to his

92-month sentence in the Western District of Virginia is substantively

unreasonable.

       We disagree. Although Defendant’s 210-month sentence reflected a 59-

month upward variance from his guideline range of 151 to 188 months’

imprisonment, the sentence was still below the statutory maximum of 20 years’

imprisonment. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (indicating that a sentence well below the statutory maximum is indicative

of reasonableness).

       Moreover, the district court relied on several of the § 3553(a) factors to

support his decision to upwardly vary. See United States v. Rosales-Bruno, 789
F.3d 1249, 1256 (11th Cir. 2015) (concluding that a 60-month upward variance

from the top of the guideline range was substantively reasonable where the district

court weighed the § 3553(a) factors and provided significant justifications for

imposing such a sentence). In particular, the district court considered the nature

and circumstances of the offense, which were so serious and Defendant’s potential

for striking fear in the jurors so great, that the district court felt it necessary to

select an anonymous jury. The district court also likened Defendant’s conduct to


                                             33
             Case: 14-15525      Date Filed: 06/30/2016    Page: 34 of 35


terrorism because he used violence and threats to intimidate and coerce others for

political purposes. Moreover, Defendant’s criminal history, which included

several other prior federal convictions for solicitation to commit a crime of

violence, witness tampering, and extortion by interstate communications, as well as

absconding while on supervised release, demonstrated the need to incapacitate

Defendant for a long period of time. As noted by the district court, Defendant’s

prior conduct indicated that rehabilitation was unlikely and that confinement was

the only way to prevent him from continuing to harass, threaten, and intimidate

innocent people.

      We also reject Defendant’s argument that the district court’s imposition of

consecutive sentences punishes him twice for conduct related to the present offense

because the threats directed at the Florida state officials and the threats directed at

Defendant’s ex-wife were separate and unrelated. Again, the district court acted

within its discretion and considered the § 3553(a) factors when it imposed the

consecutive sentences. See 18 U.S.C. § 3584(b) (“The court, in determining

whether the terms imposed are to be ordered to run concurrently or consecutively,

shall consider, as to each offense for which a term of imprisonment is being

imposed, the factors set forth in section 3553(a).”).

      In sum, we are not “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by


                                           34
             Case: 14-15525     Date Filed: 06/30/2016   Page: 35 of 35


arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(quotation omitted). Accordingly, Defendant has not shown that the district court

abused its discretion by imposing a 210-month sentence.

IV.   CONCLUSION

      For all of the above reasons, Defendant’s convictions and sentences are

AFFIRMED.




                                         35